Per Curiam:
The main error alleged in this distribution is the allowance *342of a note given by John Rowland to the appellee for the sum of $4,689.42. The signature of the maker being admitted, the learned judge correctly held, the burden of proof was upon those making defense thereto. We have carefully examined the evidence and the opinion of the court reviewing the same. There is some conflict in the evidence, yet we think the weight of it preponderates in favor of the validity of the sum specified in the note, and justifies the conclusion at which the court arrived. The application for an issue was too late to meet with favor. It was not made until after all the evidence on both sides had been given on the rehearing.
' Decree affirmed and appeal dismissed at the costs of the appellant. .